DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the incline” lacks positive antecedent basis.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 7-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Belna (US # 4,624,617) in view of Wilby (US # 7,020,577), Wilby (US # 8,357,548), and Uber et al (US # 6,630,633). With respect to claims 1, 9, and 16, the Belna reference discloses a system for conveying a semiconductor wafer (Col. 1, ll. 6-9), comprising: a track (12) having magnetic levitation coils (40) that generate a magnetic field when energized; and a tray (14) for holding the conveyed product (wafer), the tray including magnets (42) that interact with the magnetic levitation coils (40) to generate a propulsive levitating force on the tray (Col. 3, ll. 3-20). However, Belna does not disclose a sensor for detecting the weight of the wafer while it was being conveyed along while being supported by the levitating magnetic bearings (40). However, weighing a semiconductor wafer in-between the various steps of the manufacturing process was a known quality checking step as shown by the examples of Wilby ‘577 (Col. 1, ll. 39-55) or Wilby ‘548 (Col. 1, ll. 40-50). Since the Uber reference teaches (Abs.) that it was known to place a load cell beneath a section of a levitating conveyor to weigh a conveyed product as a quality check (The Uber reference uses air pressure, aka: an air bearing, to achieve levitation and propulsion of the conveyed product), then it would have been obvious to the ordinary practioner to modify the apparatus of Belna to include a weighing section for the same reason. 
With respect to claims 7 and 8, the weighing sensor of Uber is a load cell.
With respect to claims 10 and 17, the levitation elements (40) of Belna are electromagnets. 


Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Belna in view of Wilby (‘577), Wilby (‘548), and Uber et al, as applied to claims 1, 7-10, 16, and 17, above, and further in view of Bator et al (US # 4,802,541). With respect to claims 2 and 11, obviously the height that the tray (12) sinks to when weight was applied would be proportional to the weight applied, as measuring this change in height as an indication of weight was as old as the concept of the spring scale 1), and as the Bator reference suggests, a scale pan suspended by a static magnetic field, a.k.a: a magnetic spring, would behave the same way when weight was applied (Col. 4, ll. 37-39), and measuring this downward deflection by optical or mechanical means was well known (Col. 4, ll. 40-45). Naturally, a heavy object moving across the magnetic levitating conveyor of Belna would be depressed downward against the suspending magnetic field (unless the downward movement was compensated for), and since optical means for detecting the position of the weighing tray was well known, it would have been obvious to the ordinary practioner to modify the conveyor of Belna to use an optical sensor to detect the position of the tray (14) and to covert this position signal into an indication of weight, as this was an art recognized way of indicating weight.
With respect to claims 3 and 12, it was also known to counterbalance the weight being supported on a scale pan by increasing the electromagnetic force supporting the scale pan, as shown by the example of Bator (Col. 4, ll. 48-67), and to use this increase in the amount of energy needed to counterbalance the scale pan as an indication of weight on said pan (Col. 4, line 68 to col. 5, line 12).  It would have been obvious to the ordinary practioner to measure the increase in the amount of energy used by the levitating coils as an indication of weight being supported by said coils as this was an art recognized method for sensing weight.


Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Belna in view of Wilby (‘577), Wilby (‘548), and Uber et al, as applied to claims 1, 7-10, 16, and 17, above, and further in view of Ong (US # 7,096,152). The idea of using the acceleration or deceleration of an object to derive its mass was known as shown by the example of Ong (Col. 2, line 62 to col. 3, line 47), and therefore it .


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Belna in view of Wilby (‘577), Wilby (‘548), and Uber et al, as applied to claims 1, 7-10, 16, and 17, above, and further in view of De Leo (US # 8,013,261) and Zimmerer (US # 3,805,904). The idea of using angular acceleration or deceleration of an object to derive its mass was known as shown by the examples of De Leo (Abs) and Zimmerer (Abs), and therefore it would have been obvious to modify the conveyor of Belna to sense the acceleration of the tray (14) and derive the mass of the wafer being transported as this was an art recognized method for determining mass.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See US # 3,512,594 for example; specifically, col. 4, ll. 16-55, and col. 7, ll. 5-18.